Memorandum. Upon application for assignment of counsel to prosecute an appeal from a judgment of conviction for harassment, the Appellate Term did not abuse its discretion in deter*998mining that the defendants did not satisfactorily demonstrate that they were at that time financially unable to obtain counsel (see People v. Salman, 31 N Y 2d 841; People v. Hollis, 29 N Y 2d 727; cf. Matter of Legal Aid Soc. of Nassau County, N. Y. v. Samenga, 39 A D 2d 912).
Chief Judge Fuld and Judges Burke, Jasen, Gabrielli, Jones and Wachtler concur; Judge Breitel taking no part.
In each ease: Order affirmed in memorandum.